SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 20, 2016 NATIONAL COMMERCE CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-36878 20-8627710 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer ID No.) 813 Shades Creek Parkway, Suite 100 Birmingham, Alabama 35209 (Address of principal executive offices) Registrant’s telephone number, including area code: (205)313-8100 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On April 20, 2016, National Commerce Corporation issued a press release announcing financial information for the first quarter ended March 31, 2016. The press release is attached as Exhibit 99.1 to this Form 8-K. In accordance with General Instruction B.2 of Form 8-K, the information included or incorporated in this report, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liability of that section, nor shall such information be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in any such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description of Exhibit Press Release dated April 20, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. NATIONAL COMMERCE CORPORATION April 20, 2016 /s/
